 


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
SOVRAN SELF STORAGE, INC.
6467 Main Street
Buffalo, New York  14221




December 17, 2015


_______________
_______________
_______________


RE:  Performance-Based Award Notice


Dear [Name]:


                 The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Sovran Self Storage, Inc. (the “Company”) has
selected you to receive a grant of a Performance-Based Award under the Sovran
Self Storage, Inc. 2015 Award and Option Plan (the “Plan”) which will be payable
in shares of Common Stock of the Company to the extent that the performance
measures set forth in this Award Notice are achieved.


                 This letter agreement constitutes your Award Notice with
respect to such Performance-Based Award. The Plan text governs the operation of
the Plan as well as the terms and conditions of your Performance-Based Award
granted under the Plan and is incorporated herein by reference. A copy of the
Plan text is enclosed.  Any term not defined in this Award Notice shall have the
same meaning as ascribed to it in the Plan.


                 As set forth below, you are eligible to be awarded shares based
upon the Company’s total shareholder return over the three year period ending
December 17, 2018 relative to a peer group selected by the Committee.   You will
not be awarded any shares if threshold performance is not achieved.  Provided
threshold performance is achieved, you will be eligible to be awarded an
applicable percentage of the target number of shares between 50% and 200%  as
set forth below, e.g. 50% of the target number of shares if threshold
performance is achieved, 100% if target performance is achieved and 200% if
maximum performance is achieved.


PERFORMANCE-BASED AWARD


                 You are hereby awarded, effective December 17, 2015, a
Performance-Based Award to be payable in shares of Common Stock of the Company
contingent upon the achievement of certain performance measures as set forth
herein (the “Performance Shares”).   The target number of Performance Shares is
_________ (the “Target Number”).


1

 
 

--------------------------------------------------------------------------------

 

PAYMENT OF PERFORMANCE-BASED AWARD


For purposes of this Award Notice, the following definitions shall apply:


●
“Applicable Percentage” shall refer to the percentages listed in the chart
below.
●
“Maximum Performance” shall refer to the achievement by the Company of a
Performance Rank of 1 for the Performance Period.
●
“Performance Period” means the period commencing on December 18, 2015 and ending
December 17, 2018.
●
“Performance Rank” means the Company’s position in a ranking of the Peer Group
based upon respective Total Shareholder Return for the Performance Period.
●
“Peer Group” means the peer group of real estate investment trusts, as
determined and selected by the Committee, and listed in Schedule A hereto, and
the Dow Jones Equity REIT Index.
●
“Service Period” means the period commencing on the date of this letter
agreement and ending December 17, 2018.
●
“Target Performance” shall refer to the achievement by the Company of a
Performance Rank of 9 for the Performance Period.
●
“Threshold Performance” shall refer to the achievement by the Company of a
Performance Rank of 14 for the Performance Period.
●
“Total Shareholder Return” means total shareholder return and shall be
determined for the Company and other companies in the Peer Group, by dividing
(a) the sum of common stock price appreciation and dividends of the respective
company during the Performance Period by (b) the common stock price of such
company at the beginning of the Performance Period.



            Except as otherwise set forth herein, the number of Performance
Shares to be awarded will be determined after the end of the Performance Period
based upon the Company’s Performance Rank, as determined by the Committee within
sixty (60) days after the end of the Performance Period (the
“Determination   Date”).   Upon such determination, the Company will award and
issue to you Performance Shares with respect to the Applicable Percentage of the
Target Number set forth in the chart below based on the Company’s Performance
Rank:


Performance Rank
Applicable Percentage of Target Number
   
1
200% (Maximum Performance)
2
188%
3
176%
4
165%
5
153%
6
140%





2

 
 

--------------------------------------------------------------------------------

 



7
125%
8
110%
9
100%(Target Performance)
10
90%
11
80%
12
70%
13
60%
14
50% (Threshold Performance)
15
0%
16
0%
17
0%
18
0%



Any determination by the Committee with respect to the Performance Rank of the
Company or award of Performance Shares shall be final and binding.  Payment upon
any award shall be made as soon as practicable after the Determination Date, but
in no event later than December 31, 2019.


TERMINATION OF EMPLOYMENT


                 If your employment with the Company or a Subsidiary terminates
on or before December 17, 2018 for any reason other than your death, Disability
or termination by the Company without cause or by you for Good Reason, your
rights to be issued and awarded   Performance Shares shall be deemed forfeited
and canceled.


                 If your employment with the Company and its Subsidiaries
terminates on or before December 17, 2018, by reason of your death, Disability,
or termination by the Company without cause or by you for Good Reason, you or
your estate will be awarded on the Determination Date a fraction of the number
of Performance Shares in which you would have been awarded if you had remained
employed throughout the Performance Period.  The numerator of that fraction will
be the number of full calendar months elapsed in the Service Period through the
date of termination and the denominator will be the number of calendar months
during the Service Period, i.e. 36.


                 If your employment with the Company or a Subsidiary terminates
on or after  December 17, 2018 but prior to the Determination Date for any
reason you or your estate will be awarded on the Determination Date the full
amount of Performance Shares which you would have otherwise been awarded if you
had remained employed until the Determination Date.








3

 
 

--------------------------------------------------------------------------------

 

                 For purposes of this Award Notice, the term “Disability” means
total disability entitling you to benefits under the Company’s long-term
disability plan, as in effect from time to time, and the term “Good Reason”
shall have such meaning as set forth in the Employment Agreement between you and
the Company as amended and restated effective January 1, 2009, as amended from
time to time.


CHANGE IN CONTROL AND CHANGE IN OWNERSHIP


                  If there occurs a Change in Control or Change in Ownership and
you would have been eligible for treatment afforded by Paragraph 21 of the Plan
but for the fact that you have received a Performance-Based Award rather than a
Stock Option or Restricted Stock, Paragraph 21 of the Plan shall apply to you in
the manner described in this section.


                 You shall receive Performance Shares free of all restrictions
as soon as practicable following the Acceleration Date but, in all events, on or
before the 15th day of the third month of the calendar year following the
calendar year in which occurs the Acceleration Date.  The number of Performance
Shares you shall receive shall be determined in accordance with the provisions
of this Award Notice but shall be determined as if the Acceleration Date were
the last day of the Performance Period.


RIGHTS AS A STOCKHOLDER


                 You shall not be, nor have any of the rights or privileges of,
a stockholder of the Company until the Performance Shares have been awarded
hereunder and a stock certificate is issued to you related thereto.  Thus, you
shall be not entitled to vote any shares subject to this award, or receive any
cash dividends,  until the Performance Shares have been awarded hereunder and a
stock certificate issued to you related thereto.

 


ADMINISTRATION OF THE PLAN; AUTHORITY OF THE COMMITTEE


                 The Plan shall be administered by the Committee.  The Committee
has the authority, in its sole discretion, to interpret the Plan and all awards
thereunder, to establish, amend and rescind rules and regulations relating to
the Plan, and to make any determination it believes necessary or advisable for
the administration of the Plan.  The scope of the Committee’s authority is more
fully described in the Plan.  All decisions of the Committee in the
administration of the Plan are conclusive and binding on you.












4



 
 

--------------------------------------------------------------------------------

 

FORFEITURE


                 If (1) in the opinion of the Committee, you, without the
written consent of the Company, engage directly or indirectly in any manner or
capacity as principal, agent, partner, officer, director, employee, owner,
promoter or otherwise, in any business or activity competitive with the business
conducted by the Company or any Subsidiary, or (2) you perform any act or engage
in any activity which in the opinion of the Committee is inimical to the best
interests of the Company, your Performance-Based Award and rights hereunder
shall be deemed forfeited and canceled.


MISCELLANEOUS


                 You have no right to assign, sell, transfer, pledge or encumber
this Performance-Based Award and your rights hereunder, except by will, or by
the laws of descent and distribution.


                 Nothing in this letter agreement, or the Plan confers on you
any right to continue in the employment of the Company or a Subsidiary or
restricts the right of the Company or a Subsidiary to terminate your employment.


                 By acceptance of this grant, you agree that you will not make
an election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended.  In the event you make such an election or attempt to make such an
election your shares with respect to this grant shall be deemed forfeited and
canceled.


                 At the time you are taxable with respect to your Performance
Shares, the Company may deduct and withhold from amounts payable to you under
the Plan or from any payment of any kind otherwise due to you, an amount
sufficient to satisfy all Federal, state and/or local income and employment tax
withholding requirements.  In accordance with Section 14(b) of the Plan, you may
elect to have the withholding obligation satisfied by authorizing the Company to
hold back shares of common stock to be issued that have a Fair Market Value as
of the date withholding is effected sufficient to satisfy the withholding amount
due, or by transferring to the Company shares of common stock having a Fair
Market Value as of the date withholding is effected sufficient to satisfy such
withholding amount; provided, however, that if you are subject to Section 16(b)
of the Securities Exchange Act of 1934 you may do so only in compliance with the
additional requirements set forth in Section 14(b)(i)-(v) of the Plan.


                 This letter agreement shall be binding on and inure to the
benefit of the Company (and its successors and assigns) and you (and your
estate).


                 This letter agreement shall be governed, construed and enforced
in accordance with the Plan and with the laws of the State of New York.


[Acceptance to Follow]


5

 
 

--------------------------------------------------------------------------------

 

ACCEPTANCE


                 If the foregoing is acceptable to you, kindly acknowledge your
acceptance and agreement by signing the enclosed copy of this letter and
returning it to ________________ of the Company.


Very truly yours,


SOVRAN SELF STORAGE, INC.
   
 
 
 
By                                                           
 
 
 
 
By                                                           





AGREED TO AND ACCEPTED
this ____ day of December, 2015




                                           












































6



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Peer Group


EastGroup Properties  Inc.
Lexington Realty Trust
PS Business Parks, Inc.
CubeSmart
Extra Space Storage, Inc.
Cousins Properties, Incorporated
National Retail Properties, Inc.
Washington Real Estate Investment Trust
Glimcher Realty Trust
Public Storage
Pennsylvania Real Estate Investment Trust
Equity One, Inc.
Mid-America Apartment Communities, Inc.
First Industrial Realty Trust, Inc
Acadia Realty Trust
Highwoods Properties Inc.
 
*Peer Group also includes the Dow Jones Equity REIT Index.







































7



 
 

--------------------------------------------------------------------------------

 
